260 S.W.3d 929 (2008)
STATE of Missouri, Respondent,
v.
William B. HAMBY, Appellant.
No. ED 89899.
Missouri Court of Appeals, Eastern District, Division Two.
September 2, 2008.
Kent Denzel, Assistant Public Defender, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
William B. Hamby appeals the trial court's judgment entered after a jury found him guilty of stealing, resisting arrest, and third-degree assault of a law enforcement officer. We have reviewed the briefs of the parties and the record on *930 appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b)